ORDER DISMISSING APPEALAppellant filed a notice of appeal on May 6, 2019. The notice of appeal fails to identify any decisions of the district court. See NRAP 3(c)(1)(B). To the extent that appellant appeals from the order denying a "motion for an order to grant evidentiary hearing," no statute or court rule provides for an appeal from such an order. Castillo v. State , 106 Nev. 349, 792 P.2d 1133 (1990). To the extent that appellant appeals from the order denying a motion to modify sentence entered on January 14, 2019, the notice of appeal was untimely filed. Lozada v. State , 110 Nev. 349, 352, 871 P.2d 944, 946 (1994). Accordingly, this courtORDERS this appeal DISMISSED.1Given this order, this court takes no action on the pro se document filed on May 22, 2019.